Citation Nr: 1704216	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  08-38 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for low back strain.

2.  Entitlement to service-connection for a psychiatric disorder, to include PTSD, depression, bipolar disorder and schizophrenia.

3.  Entitlement to service connection for a bilateral foot condition, to include pes planus.

4.  Entitlement to service connection for a bilateral heel condition.

5.  Entitlement to service connection for a bilateral ankle disability.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Steven H. Berniker, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to November 1978 with additional service in the California Army National Guard, to include a period of active duty for training (ACDUTRA) from August 2004 to January 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In November 2014, the Veteran and his spouse testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to an initial rating in excess of 10 percent for low back strain; entitlement to service-connection for a psychiatric disorder, to include PTSD, depression, bipolar disorder and schizophrenia; entitlement to service connection for a bilateral foot condition, to include pes planus; entitlement to service connection for a bilateral heel condition; entitlement to service connection for a bilateral ankle disability; entitlement to service connection for hepatitis C; and entitlement to a TDIU.  Unfortunately, the Board finds that additional development must be undertaken before these issues can be adjudicated on the merits.

With respect to the issue of entitlement to an initial rating in excess of 10 percent for low back strain, the Board's July 2015 Remand instructed the RO to schedule the Veteran for a VA spine examination to determine the current severity of his service-connected low back strain.  The Board notes that the Veteran was initially assigned a 10 percent rating for his service-connected low back strain under Diagnostic Code 5237 on the basis of limitation of motion (specifically, the report of an August 2006 VA examination indicated that the Veteran exhibited flexion to 90 degrees, although flexion was limited to 80 degrees due to pain following repetitive movement).  Pursuant to the Board's July 2015 Remand, the Veteran was provided with a VA Back (Thoracolumbar Spine) Conditions examination in March 2016, at which time he was diagnosed as having degenerative disc disease of the lumbar spine.  However, the examiner explained that, "Due to demonstrated significant anxiety about the exam and the pain that it would cause, attempts to obtain range of motion were abandoned, particularly as when explaining the exam to the individual, he reported initially that he would be 'unable' to tolerate the exam.  Later he seemed somewhat more willing to allow it, but when attempts were made he became very anxious and guarded, therefore further attempts were discontinued."  The examiner continued that:

On review of his records, and the incidents of back pain, there is no evidence to suggest a change in this diagnosis nor is there any evidence that his current disability is related to those strains . . . . It is unlikely that any of his current symptoms are related to the previously reported strains, as it was 10 years after any active duty before any abnormalities became evident, and he had had several xrays done prior that continued to show normal findings. Therefore it is concluded that while he still may have some discomfort related to prior strains, the bulk of his disability cannot be attributed to that but rather to his currently diagnosed degenerative disease.  Any new disability that has arisen since his prior exam therefore is related to his new diagnosis.  Given a number of years of normal findings, it is concluded further that the strains sustained during his active duty or training events are unrelated to the current disease.

In summary, the March 2016 VA examiner diagnosed the Veteran as having  degenerative disc disease of the lumbar spine in addition to his service-connected low back strain, and opined that any new disability or limitation that had arisen since his prior VA examination was attributable to the new degenerative disc disease diagnosis rather than to his service-connected low back strain.  Furthermore, he opined that the Veteran's service-connected low back strain was unrelated to the newly-diagnosed degenerative disc disease "given a number of years of normal findings."  However, the examiner did not provide an opinion as to whether the Veteran's service-connected low back strain aggravated his diagnosed degenerative disc disease.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), the United States Court of Appeals for Veterans Claims vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Here, because there is no medical opinion addressing aggravation, the Board finds that the current opinion is inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  As such, a supplemental VA opinion should be obtained which addresses the issue of aggravation.  

With respect to the issue of entitlement to service-connection for a psychiatric disorder, to include PTSD, depression, bipolar disorder, and schizophrenia, the July 2015 Board Remand directed the RO to schedule the Veteran for a VA psychiatric examination to obtain an opinion as to whether it was at least as likely as not (50 percent probability or more) that a psychiatric disorder, to include PTSD, bipolar disorder and schizophrenia, was present in service, was caused by service, or was otherwise related to service.  

Pursuant to the Board's Remand instructions, the Veteran was provided with a VA Mental Disorders examination in March 2016, at which time he was diagnosed as having general anxiety disorder as well as schizoaffective disorder, bipolar type.  The Veteran reported that he was jailed for 2 weeks in 1996 or 1997 after being falsely accused of sexually assaulting a fellow soldier during a period of weekend drills for the California Army National Guard.  Based on this evidence, the March 2016 VA examiner concluded that:

The veteran's report is that he was accused of sexual assault while in the military, was placed in confinement for many months and then the charges ended up being dropped for lack of evidence. He said the woman had been found to have made this type of charge before; I have no evidence this is true. He reported the incarceration, the way others saw him, and the effect it had on his career produced symptoms such as anger, hypervigilance, etc., which are consistent with PTSD. As a result started drinking excessively and [ ]ended up being an Inpatient at the St Louis VAMC (I found no evidence of this but I found no reason to doubt his statement.)

My opinion is that it is more likely than not that the veteran did meet criteria for PTSD and alcohol abuse, the last part of his active duty and has psychiatric problems since that time. My opinion is that it is more likely than not that the PTSD has progressed to the Anxiety Disorder that I have diagnosed in this report.

It is possible the schizoaffective disorder developed due to the chronic PTSD/anxiety, but I cannot opine that it is at least as likely as not that is the case.

The Board finds the report of the March 2016 VA Mental Disorders examination to be inadequate.  See Barr, supra.  First, the examiner opined it was "more likely than not that the veteran did meet criteria for PTSD and alcohol abuse, the last part of his active duty and has psychiatric problems since that time."  However, it is unclear as to which part of the Veteran's "active duty" the examiner was referring, as the examiner did not provide any specific dates, and the Veteran's alleged confinement occurred in 1996 or 1997 when he was with the California Army National Guard.  Moreover, the Board notes that treatment records from the Veteran's period of active duty service from June 1977 to November 1978 document diagnosis of multiple drug abuse with paranoid ideation.  However, the significance of this in-service diagnosis (which predated the 1996-1997 incident by nearly 20 years), if any, in relation to the Veteran's current psychiatric diagnoses was not discussed by the examiner.  As such, a supplemental VA opinion with respect to the probable etiologies of the Veteran's diagnosed psychiatric disorders should be obtained to clarify the examiner's conclusions.  

With respect to the issues of entitlement to service connection for a bilateral foot condition, a bilateral heel condition, and a bilateral ankle disability, the Board's July 2015 Remand directed the RO to provide the Veteran with a VA examination to obtain an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed bilateral ankle and/or bilateral heel disability was present in service, was caused by service, or was otherwise related to service.  Pursuant to the Board's Remand, the Veteran was provided with VA Ankle Conditions examination and a VA Foot Conditions examination in March 2016.  The report of the VA Foot Conditions examination diagnosed the Veteran as having bilateral pes planus, hallux valgus, plantar fasciitis, and heel contusions.  However, the examiner opined that the Veteran's hallux valgus, plantar fasciitis, and heel contusions were less likely than not present in service, caused by service, or otherwise related to service.  The examiner further opined it was less likely than not that the Veteran's bilateral pes planus (which clearly existed prior to service) was aggravated beyond natural progression by military service.  The VA Ankle Conditions examination report diagnosed the Veteran as having pes planus with associated ankle pain and opined that it was less likely than not that this condition was related to a reported fall in April 2004; rather, the examiner opined that it was "indicative of a strain pattern related to his pes planus and related plantar fasciitis."

The Board finds these opinions to be inadequate for several reasons.  See Barr, supra.  First, with regard to the pes planus opinion, the examiner used the wrong standard.  In cases where a condition is properly found to have preexisted service (as is the case here, where pes planus was explicitly noted on the Veteran's June 1977 Report of Medical Examination at induction), the Board, in considering the pertinent statutory and regulatory framework governing the presumption of aggravation, must determine: (1) whether there was a worsening of the disorder during service; and (2) if so, whether there was clear and unmistakable evidence that the increase in severity was due to the natural progress of the disease.  See Crowe v. Brown, 7 Vet. App. 238, 245-46 (1994). 38 C.F.R. § 3.306 (2015).  Thus, the threshold questions with regard to aggravation are whether there was an increase in the preexisting bilateral pes planus, and if so, whether such increase in disability was clearly and unmistakably due to the natural progression of the preexisting disability.  Here, the examiner misapplied the correct standard and did not use the required legal terminology, "clearly and unmistakably" in regard to the given opinion.  

Moreover, the Board finds that the RO should obtain opinions as to the likelihood that the Veteran's various diagnosed disabilities of the bilateral ankles and feet (i.e., hallux valgus, plantar fasciitis, heel contusions, pes planus, and associated ankle pain) were caused or aggravated by his service-connected low back strain.  See 38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

With respect to the issue of entitlement to service connection for hepatitis C, the Veteran was provided with a VA Hepatitis, Cirrhosis and other Liver Conditions examination in March 2016, at which time he was diagnosed as having hepatitis C.  However, the examiner opined that it was less likely than not that the Veteran's currently diagnosed hepatitis C was present in service, was caused by service, or was otherwise related to service.  In support of this opinion, the examiner explained that the Veteran was known to have hepatitis C as early as April 2002; however, given that the Veteran was seen for an acute illness and had provided the history of having had hepatitis C already, the examiner conceded that the condition must have existed prior to 2002.  In response to the Veteran's assertion that in-service episodes of sexual activity and a history of sexually transmitted illnesses from 1977 to 1978 were the cause of his hepatitis C, the examiner did acknowledge that his service treatment records corroborated that he was seen on several occasions for symptoms suggestive of these types of illnesses.  However, the examiner explained that sexual transmission (particularly heterosexual activity) was not considered a high-risk factor in general.  Rather, the examiner focused on a psychiatrist's note from 1998 which indicated that the Veteran had admitted to several prior arrests due to alcohol-related incidents, and that the Veteran's reported history of blackouts and behavior during those time frames suggested a long history of high risk behavior, involving primarily alcohol, which was this Veteran's primary risk factor.  The examiner emphasized that the Veteran's service treatment records did not indicate that a diagnosis of hepatitis C was made during any active duty period.  Given that the Veteran's treatment records during active duty periods did not indicate any evidence of hepatitis C, with exception of his last period of ACDUTRA from August 2004 to January 2005, and given that the Veteran had a long history of high-risk behavior related to alcohol use outside of military service, the examiner concluded that it was less likely than not that the Veteran 's hepatitis C was a result of active military service.  

The Board finds that this opinion is inadequate for several reasons.  See Barr, supra.  First, the Board emphasizes that at the time of the Veteran's period of active duty from June 1977 to November 1978, blood products were not screened to detect hepatitis C, which was discovered in 1989.  As such, the fact that the Veteran's service treatment records from June 1977 to November 1978 did not document the existence of hepatitis C is not dispositive as to whether the Veteran actually had hepatitis C at that time.  Moreover, the examiner indicated that a long history of high risk behavior, involving primarily alcohol, was the Veteran's primary risk factor for contracting hepatitis C, and relied on the contents of a 1998 psychiatrist's note to conclude that the Veteran had a long history of high-risk behavior related to alcohol use outside of military service.  However, the examiner failed to acknowledge the instances of high-risk behavior documented in the Veteran's service treatment records from June 1977 to November 1978, to include possible overdose of ethyl alcohol in September 1978 as well as a diagnosis of "multiple drug abuse" in November 1978, to include abuse of Romilar (dextromethorphan), codeine, lysergic acid diethylamide (LSD), and tilidine.  As this suggests a history of high-risk behavior inside military service, the Board finds that the March 2016 VA examiner's conclusion was based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that "an opinion based upon an inaccurate factual premise has no probative value").  As such, a VA addendum opinion should be obtained.  

With respect to the issue of entitlement to a TDIU, the Board finds that it is inextricably intertwined with the other claims remanded herein.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the examiner who provided the March 2016 VA Back (Thoracolumbar Spine) Conditions opinion, or an appropriate substitute if unavailable, for an addendum opinion with respect to the Veteran's back disability.  If necessary, schedule the Veteran for an additional physical examination.  After a review of the evidence, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed degenerative disc disease of the lumbar spine was aggravated by his service-connected low back strain.  A complete rationale should be provided for any opinion or conclusion expressed.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

In formulating the opinion(s), the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  
 
2.  Forward the Veteran's claims file to the examiner who provided the March 2016 VA Mental Disorders opinion, or an appropriate substitute if unavailable, for an addendum opinion with respect to the Veteran's diagnosed psychiatric disabilities.  If necessary, schedule the Veteran for an additional psychiatric examination.  

After a review of the evidence, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed psychiatric disorders, to include PTSD, general anxiety disorder, and bipolar-type schizoaffective disorder, were present in service, were caused by service, or were otherwise related to service.  

In formulating his/her opinion, the examiner is asked to specifically reference and discuss the significance, if any, of the November 1978 diagnosis of multiple drug abuse with paranoid ideation in the Veteran's service treatment records, as it relates to the Veteran's current psychiatric diagnoses (i.e., whether the paranoid ideation documented in November 1978 was a manifestation of his currently-diagnosed psychiatric disorders).  

If the examiner who provided the March 2016 VA Mental Disorders opinion is available, he is requested to clarify his previous opinion that, "My opinion is that it is more likely than not that the veteran did meet criteria for PTSD and alcohol abuse, the last part of his active duty," and provide insight as to which period of "active duty" was being referenced and/or a specific timeframe of onset of psychiatric symptoms.

In formulating the opinion(s), the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be provided for any opinion or conclusion expressed.

3.  Forward the Veteran's claims file to the examiner who provided the March 2016 VA Foot Conditions and Ankle Conditions opinions, or an appropriate substitute if unavailable, for an addendum opinion with respect to the Veteran's diagnosed hallux valgus, plantar fasciitis, heel contusions, pes planus, and associated ankle pain.  If necessary, schedule the Veteran for an additional physical examination.  After a review of the evidence, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed hallux valgus, plantar fasciitis, heel contusions, pes planus, or associated ankle pain were caused or aggravated by his service-connected low back strain.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

In formulating the opinion(s), the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be provided for any opinion or conclusion expressed.

In addition, the examiner is asked to provide an opinion as to whether clear and unmistakable evidence of record establishes that the preexisting pes planus which was noted on the Veteran's June 1977 enlistment examination was not aggravated by service, and, if so, specify the evidence upon which this opinion is based.  Thorough rationale must be provided for the opinion offered, to include whether any increase identified was due to the natural progression of the disease. 

Clear and unmistakable evidence is obvious and manifest.

4.  Forward the Veteran's claims file to the examiner who provided the March 2016 Hepatitis, Cirrhosis and other Liver Conditions opinion, or an appropriate substitute if unavailable, for an addendum opinion with respect to the Veteran's diagnosed hepatitis C.  If necessary, schedule the Veteran for an additional examination.  After a review of the evidence, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hepatitis C was present in service, was caused by service, or was otherwise related to service.  

In formulating this opinion, the examiner is asked to specifically acknowledge the instances of high-risk behavior documented in the Veteran's service treatment records from June 1977 to November 1978, to include possible overdose of ethyl alcohol in September 1978 as well as a diagnosis of "multiple drug abuse" in November 1978, to include abuse of Romilar (dextromethorphan), codeine, lysergic acid diethylamide (LSD), and tilidine.  The examiner is asked to comment upon the significance of this in-service high-risk behavior upon the probable onset and etiology of the Veteran's diagnosed hepatitis C.  

The Board notes that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be provided for any opinion or conclusion expressed.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit is not granted in full, then the Veteran and his representative must be issued a supplemental statement of the case that informs him of the laws and regulations pertaining to his claims.  An appropriate period should be allowed for response, and then the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




